UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5042


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY THOMAS CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00297-WO-1)


Submitted:   October 20, 2010             Decided:   November 4, 2010


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant Federal   Public   Defender,
Greensboro, North Carolina, for Appellant.      Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Henry Thomas Clark pled

guilty to possession with intent to distribute 11.6 grams of

cocaine base (“crack”), in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B) (2006).            The district court sentenced Clark to 252

months’    imprisonment,         a    ten-month       downward    variance        from    the

guidelines range.          Clark timely appealed.

               Counsel     has    filed    a       brief   pursuant     to    Anders       v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for     appeal    but      questioning         the    reasonableness         of    Clark’s

sentence.        Clark filed a pro se supplemental brief challenging

his conviction on double jeopardy grounds and asserting claims

of ineffective assistance of appellate counsel.

               Turning first to Clark’s double jeopardy challenge, he

contends that because he was convicted in state court for the

same conduct that gave rise to the federal charges, his federal

conviction       is    unconstitutional.             We    conclude    that       the    dual

sovereignty exception to the double jeopardy bar applies in this

case    and    that    Clark’s       federal       conviction    is   constitutionally

sound.        See Heath v. Alabama, 474 U.S. 82, 89 (1985) (“[T]he

Court has uniformly held that States are separate sovereigns

with    respect       to   the   Federal   Government         because    each       State’s

power     to     prosecute       is     derived        from     its    own        ‘inherent

sovereignty,’ and not from the Federal Government.”) (citation

                                               2
omitted);       Rinaldi    v.   United     States,      434   U.S.    22,     28     (1977)

(“[T]he     Constitution        does     not     deny   the    State        and     Federal

Governments the power to prosecute for the same act.”).

            Appellate       counsel       questions      Clark’s       sentence,        but

ultimately concludes that it is reasonable.                     An appellate court

reviews     a    sentence       for     reasonableness        under    an         abuse-of-

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).         This   review         requires    consideration        of     both      the

procedural and substantive reasonableness of a sentence.                                Id.

First, the court must assess whether the district court properly

calculated       the   guidelines        range,     considered        the     18     U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49-50; see United States v. Lynn, 592 F.3d 572, 576 (4th

Cir.   2010)      (“[A]n    individualized         explanation        must        accompany

every sentence.”); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009).           An extensive explanation is not required as

long as the appellate court is satisfied “‘that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United States v. Engle, 592 F.3d 495, 500 (4th Cir.) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)), cert. denied,

79 U.S.L.W. 3018 (U.S. Oct. 4, 2010) (No. 09-1512).                         Even if the

sentence is procedurally reasonable, the court must consider the

                                            3
substantive       reasonableness             of    the      sentence,    “examin[ing]         the

totality     of    the    circumstances            to       see   whether      the   sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                    United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

             The      district         court           properly        calculated        Clark’s

guidelines     range,       provided         an    individualized           analysis     of    the

§ 3553(a) factors as they apply to Clark’s circumstances, and

analyzed the arguments presented by the parties.                                 Furthermore,

the    court      granted       a    ten-month           downward      variance       from    the

advisory guidelines range to credit Clark with the time served

on his initial sentence in state court for the same conduct.                                    We

conclude that Clark’s sentence is reasonable.

             Finally,       in       his     pro       se    supplemental       brief,       Clark

claims he received ineffective assistance of appellate counsel.

Claims of ineffective assistance of counsel are generally not

cognizable on direct appeal.                       United States v. King, 119 F.3d

290,   295     (4th      Cir.       1997).         Rather,        to   allow    for    adequate

development of the record, a defendant must bring such claims in

a 28 U.S.C.A. § 2255 (West Supp. 2010) motion, unless the record

conclusively establishes ineffective assistance.                                United States

v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d

at 295.        Because the record does not conclusively show that



                                                   4
Clark’s counsel was ineffective, we decline to consider Clark’s

claims on direct appeal.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Clark’s conviction and sentence.                              We deny

Clark’s    pro    se    motion    for    copies         of   documents.     This    court

requires that counsel inform Clark, in writing, of the right to

petition    the    Supreme     Court     of       the   United   States    for    further

review.     If Clark requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Clark.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented    in    the

materials      before    the     court    and       argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              5